TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00064-CR
                                      NO. 03-14-00065-CR



                                 Julie Ann Martinez, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
NOS. D-09-0032-SA & D-13-0127-SB, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant filed her notice of appeal on February 4, 2014, and after this Court granted

two extensions of time to file appellant’s brief, her brief was due on June 9, 2014. On July 1, 2014,

we notified appellant’s appointed counsel that the brief was overdue and that if we did not receive

a satisfactory response on or before July 11, 2014, a hearing before the district court would be

ordered. To date, the brief has not been received, nor have we received a response to our notice.

               We therefore abate the cause and remand it to the trial court to hold a hearing in

accordance with Rule 38.8 of the Texas Rules of Appellate Procedure. See Tex. R. App. P. 38.8(b)(2),

(3). The trial court shall conduct a hearing to determine whether appellant still wishes to prosecute

this appeal and, if so, whether appointed counsel has abandoned the appeal. See id. R. 38.8(b)(2).

The trial court should make appropriate findings and recommendations. If necessary, the court shall
appoint substitute counsel who will effectively represent appellant on appeal. See id. Following

the hearing, which shall be transcribed, the trial court shall order the appropriate supplemental

clerk’s and reporter’s record—including copies of all findings and any orders—to be prepared and

forwarded to the Clerk of this Court no later than September 22, 2014. See id. R. 38.8(b)(3).

               It is ordered August 28, 2014.



Before Justices Puryear, Pemberton, and Field

Abated and Remanded

Filed: August 28, 2014

Do Not Publish




                                                2